Citation Nr: 1709505	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  13-24 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral patellofemoral pain, as secondary to lumbar myofascial pain syndrome, with lumbar facet syndrome.

2.  Entitlement to a rating in excess of 20 percent for lumbar myofascial pain syndrome, with lumbar facet syndrome, previously rated as chronic low back pain, from September 9, 2009 to August 23, 2016, and a rating in excess of 40 percent thereafter. 


REPRESENTATION

Veteran represented by:     The American Legion


ATTORNEY FOR THE BOARD

Tiffany N. Hanson, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from June 1998 to June 2002 and from February 2003 to September 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  In the decision, the RO denied an increased rating for the Veteran's chronic low back strain, continuing the rating at 20 percent disabling.  The RO also denied service connection for bilateral patellofemoral pain on a secondary basis.

The Veteran filed a Notice of Disagreement (NOD) in August 2010.  A Statement of the Case (SOC) was issued in July 2013, and a de novo review was performed on all of the evidence of record.  In August 2013, the Veteran appealed his claim to the Board.

In March 2014, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the Columbia, South Carolina Regional Office.  

In August 2016, the Veteran's diagnosis was recharacterized by a VA examiner to reflect that of lumbar myofascial pain syndrome, with lumbar facet syndrome, a progression of the initial diagnosis of the service-connected low back strain.  This recharacterization is reflected on the cover page of this decision.

In an August 2016 rating decision, during the pendency of the instant appeal, the RO increased the rating for lumbar myofascial pain syndrome, with lumbar facet syndrome to 40 percent, effective August 24, 2016.  As the higher ratings do not constitute a grant of the full benefit sought on appeal, the Veteran's claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

FINDINGS OF FACT

1.  The most probative evidence demonstrates that the Veteran's bilateral patellofemoral pain was not caused by or aggravated by his service-connected lumbar myofascial syndrome, with lumbar facet syndrome.  

2.  Prior to August 23, 2016, the Veteran's service-connected lumbar myofascial pain syndrome, with lumbar facet syndrome, was manifested by forward flexion of the thoracolumbar spine of 70 degrees, backward extension of 15 degrees, right and left lateral flexions each of 18 degrees, and right and left lateral rotations each of 25 degrees, for a combined range of motion of the thoracolumbar spine of 171 degrees.  The Veteran's condition did not result in incapacitating episodes; did not exhibit neurologic abnormalities; did not result in an abnormal gait or abnormal spinal contour; and did not exhibit favorable or unfavorable ankylosis of the entire thoracolumbar spine.

3.  As of August 24, 2016, the Veteran's service-connected lumbar myofascial pain syndrome, with lumbar facet syndrome, was manifested by forward flexion of the thoracolumbar spine 30 degrees or less; did not result in incapacitating episodes; did not exhibit neurologic abnormalities; and did not exhibit favorable or unfavorable ankylosis of the entire thoracolumbar spine.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral patellofemoral pain, as secondary to lumbar myofascial pain syndrome, with lumbar facet syndrome have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016), Diagnostic Code 5260 (2016).   

2.  From September 9, 2009 to August 23, 2016, the criteria for a rating in excess of 20 percent for lumbar myofascial pain syndrome, with lumbar facet syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R.    §§ 3.159, 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5242-5237 (2016).

3.  As of August 24, 2016, the criteria for a rating in excess of 40 percent for lumbar myofascial pain syndrome, with lumbar facet syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5242-5237 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO's September 2009 and October 2009 Veteran Claims Assistance Act (VCAA) letters to the Veteran satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159 (b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In March 2014, the Veteran was provided an opportunity to set forth his contentions during a DRO hearing before the Department of Veterans Affairs Regional Office in Columbia, South Carolina.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that a DRO or Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 48 (2010).  At the March hearing, the DRO identified and considered two issues: (1) evaluation of a low back strain that was rated at 20 percent disabling and (2) service connection for a bilateral knee condition, as secondary to the Veteran's low back strain.  The DRO also suggested the submission of any evidence that may have been overlooked, thus, satisfying the requirements established in Bryant.  

Relevant to the duty to assist, the Veteran's service treatment records, post-service VA treatment records, outpatient records, and VA examination reports have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Accordingly, the Board finds that all necessary development has been accomplished and that VA has satisfied its duty to assist in this regard.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Further, there was no indication in the record that additional evidence relevant to the issues being decided herein was available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  

Additionally, the Veteran was afforded several examinations throughout the pendency of the appeal period.  The examiners reviewed the Veteran's claims file and administered thorough clinical evaluations, which provided findings pertinent to the rating criteria, and all of which allow for a fully-informed evaluation of the disabilities at issue.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

As such, the Board finds that the duties to notify and assist have been complied with and that the Board may proceed to adjudicate the claim based on the current record.  VA has satisfied its duties to notify and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

Entitlement to Service Connection
The Veteran contends that, as a result of his service-connected lumbar myofascial pain syndrome, with lumbar facet syndrome, he has developed bilateral patellofemoral pain. Therefore, he asserts that service connection is warranted on a secondary basis. 
Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].
Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R.             § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).

The Board notes at the outset that the Veteran does not allege, nor does the record reflect, that he first manifested bilateral patellofemoral pain during service, or within one year of his discharge from service, or that such is otherwise related to service on a direct basis.  In this regard, his service treatment records are silent for any complaints, treatment, or diagnoses referable to the Veteran's knees.  Additionally, the Veteran has claimed throughout his appeal that his bilateral patellofemoral pain is secondary to his service-connected lumbar myofascial pain syndrome, with lumbar facet syndrome.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (2008) (claims which have no support in the record need not be considered by the Board as the Board is not obligated to consider "all possible" substantive theories of recovery.  Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory).

In this regard, the Board observes that the Veteran is currently service-connected for lumbar myofascial pain syndrome, with lumbar facet syndrome, evaluated as 40 percent disabling.  Furthermore, the record reflects a current diagnosis of bilateral patellofemoral pain.  Consequently, the only remaining inquiry is whether the Veteran's service-connected lumbar myofascial pain syndrome, with lumbar facet syndrome caused or aggravated his bilateral patellofemoral pain condition.

In a September 2009 statement to VA, the Veteran stated that because he has to compensate for his back, he believed that his knees were starting to give him problems on occasions. 

In a May 2010 VA examination, an examiner diagnosed the Veteran with bilateral patellofemoral pain.  The Veteran reported that the knee pain had its onset seven to eight months earlier and that the symptoms have developed slowly and gradually.   An examination revealed that the Veteran was unable to fully extend to 0 degrees, with flexion to 120 degrees.  Each knee has normal anterior drawer test, posterior drawer test, McMurray's test, and Lachman's test.  Each knee was stable to varus and valgus stressing.  The examiner found that, after reviewing the Veteran's C-file and all of the data, that it is less likely than not that his bilateral knee condition had any relationship whatsoever to his chronic low back strain.  As rationale, the examiner opined that the Veteran's bilateral knee pain was a separate disease entity, and was completely unrelated to any low back condition.  Additionally, the examiner concluded that it is more often that joints such as knees and ankles lead to chronic low back pain, but that the reversal is less often true, absent significant nerve involvement which the Veteran did not experience.  

A June 2011 treatment note indicates that the Veteran was evaluated for bilateral knee pain.  The Veteran reported that his knees were more problematic recently and hurt all of the time.  The Veteran also stated that his knees buckle occasionally and that pain was worse going up the stairs.  The examiner noted that the Veteran's performance status was baseline and there were no new complaints.  Also, the Veteran was provided a referral for knee strengthening exercises.
A September 2011 physical therapy note indicates that the Veteran was diagnosed with knee pain.  The Veteran reported a pain level of 7 out of 10 in his bilateral knees.  The examiner reported that the Veteran tolerated treatment well and was able to complete all exercises.  

In a July 2013 VA examination report, the Veteran reported a pain level of 8, indicating very distressing pain, in his knees that was chronic in nature.  The Veteran was informed to report changes in pain level and the benefits of weight loss were discussed.

Additionally, at an August 2016 examination, the Veteran was examined for muscle strength testing.  In the examination report, the Veteran's knee extension was rated a 5 out of 5, indicating normal strength.  A sensory examination for sensation to light touch was also conducted; the Veteran's thigh/knee (L3/4) was rated as normal on both the left and right sides of the body.  

Based on this evidence, the Board finds that the Veteran's claim for service connection on a secondary basis must be denied.  The Board accords great probative weight to the opinion proffered by the VA examiner in May 2010.  Specifically, the Board finds that the May 2010 examination report was based on a review of all of the pertinent evidence of record. The examiner provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008);  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  Notably, there is no contrary medical opinion of record.
To the extent that the Veteran himself asserts that his bilateral patellofemoral pain resulted as secondary to his service-connected lumbar myofascial pain syndrome, with lumbar facet syndrome, the Board does not question the Veteran's sincerity in his belief that this condition is etiologically related to such a cause.  While he is certainly competent to provide information regarding symptoms and a medical history, there is no indication that he possesses the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as medical diagnosis or medical causation.  See Layno v. Brown, 6 Vet. App. 465 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  As such, the Board accords his statements regarding the nature and etiology of his bilateral patellofemoral pain no probative weight.
Even if the Veteran was competent to provide an etiological opinion, which laypersons are able to do in some instances, the Board finds that the reasoned conclusions of the May 2010 medical professional are more probative than the Veteran's assertions.  The medical professional has training, experience, and expertise that the Veteran is not shown to have.  As such, his opinion is outweighed by the opinions provided by the examiner.
Entitlement to an Increased Rating

The Veteran seeks a higher rating for his lumbar myofascial pain syndrome, with lumbar facet syndrome, currently rated at 40 percent.  The Veteran asserts that the disability is more severe than as reflected by the currently assigned rating. 
Disability evaluations are determined by the application of the facts presented to the VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994). 
The Court has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.
Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.
In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability.  38 C.F.R. § 4.14. 
Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The Court has also held that within a particular diagnostic code, a claimant is not entitled to more than one disability rating for a single disability unless the regulation expressly provides otherwise.  Cullen v. Shinseki, 24 Vet. App. 74 (2010).
The Board also observes that disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).
Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca, supra.  
In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 
Historically, the Veteran's lumbar spine disability has been rated by analogy under diagnostic codes for degenerative arthritis of the spine and lumbosacral strain (Diagnostic Code 5242-5237).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  Such disabilities are rated on the basis of limitation of motion, and the General Rating Formula for Diseases and Injuries of the Spine contemplates limitation of motion.
The Veteran's lumbar myofascial pain syndrome, with lumbar facet syndrome is rated under the General Rating Formula for Diseases and Injuries of the Spine.  With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the Formula provides for ratings as follows:  
A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more body height.  
A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis.  
A 30 percent rating is warranted when there is forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  
A 40 percent rating is warranted when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  
A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  
A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.
Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.
Note (2):  (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.
Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.
Note (4):  Round each range of motion measurement to the nearest five degrees.
Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.
Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.
Intervertebral disc syndrome (IVDS), preoperatively or postoperatively, may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).
The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that a 10 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months and a 20 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.
Note(1) provides that an incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.
Note (2) provides that if IVDS is present in more than one spinal segment, provided that the effects in each spinal segment are distinct, evaluate each segment on the basis of incapacitating episodes under the General Rating Formula for Diseases and Injuries of the Spine.
By way of background, the Veteran has been service connected for chronic low back strain at 20 percent disabling effective September 22, 2005.  In September 2009, the Veteran requested an increase in his disability rating.  In his statement, he said that his lower lumbar strain continued to worsen with each week and that he could not find a comfortable position to lay or sit.   He also reported that he walked with a limp for the first two to four minutes after standing and could bend without pain and discomfort.  
An October 2009 VA examination report shows that the Veteran was diagnosed with chronic lumbosacral strain.  The examiner noted that upon examination of the lumbar spine, the Veteran had flexion to 70 degrees, extension to 15 degrees, lateral flexion to 28 degrees, and rotation to 50 degrees, all of which were with pain throughout.  In the report, the examiner also stated that the Veteran suffered diffuse lumbar spine tenderness, most profound at L3-L4 and that his straight-leg raise was negative bilaterally.  There was no spasm on exam and a reporting of normal sensation and normal gait.  The Veteran's condition was not found to impact his work.  

In a February 2010 VA examination report, the examiner noted that he just performed a spinal examination for the Veteran months prior and had no documentation stating that anything was incomplete or needed.  The examiner reviewed the October 2009 report with the Veteran.  The examiner determined that the report should reflect that the Veteran had lateral flexion to 18 degrees instead of the previously reported 28 degrees, but that the remainder of the October 2009 examination report should remain unchanged.

A June 2011 treatment note indicates that the Veteran was seen for a follow-up visit for his ongoing intermittent low back pain.  The examiner noted that the Veteran's 
performance status was baseline and there were no new complaints.  
In a July 2013 VA examination report, the Veteran reported a pain level of 8, indicating very distressing pain, in his back that was chronic in nature.  The Veteran was informed to report changes in pain level to his examiner.  The benefits of weight loss were also discussed.

A September 2013 pain nursing note indicates that a Magnetic Resonance Imaging (MRI) of the lumbar spine and Dual-Energy X-ray Absorptiometry (DEXA) scan were completed.  A consultation appointment for evaluation was scheduled.

At a March 2014 DRO hearing, the Veteran testified that his lower back pain was consistent throughout the day, and that he also experienced back spasms and flare-ups, which limited his range of motion.  The Veteran also testified that he had been using a cane from time to time to ease the pain.  He reported that he was working at a call center, which involved about six to eight hours of sitting per day and said that he missed three to four days of work due to the pain, but that his employer was accommodating to him.  He also reported that no doctor had ever prescribed him bed rest and had not prescribed shots for his back due to his age.  

An April 2014 physical therapy note indicates that the Veteran was diagnosed with degeneration of lumbar or lumbosacral intervertebral disc with an onset date of February 2014.  The Veteran reported that pain was aggravated by bending activities and that pain was primarily located in the lumbar area, but at times it would shoot down both legs to the knees.  The Veteran also reported improvement in pain which was then intermittent.  The patient was provided a treatment plan to stretch and strengthen his lumbar spine.

A May 2014 Disability Benefits Questionnaire (DBQ) examination report showed that the Veteran was diagnosed with lumbosacral strain.  In the report, the examiner did not indicate where forward flexion ended, but indicated that there was functional limitation of difficulty with forward flexion and subjective pain.  The examiner also stated that the September 2013 MRI revealed no structural abnormality.  There was no finding of radiculopathy, ankylosis, or IVDS.  No neurologic abnormalities or findings related to a thoracolumbar spine condition, such as bowel or bladder problems, were reported.  The Veteran's condition was not found to impact his ability to work.    
An August 2014 treatment note also indicated a negative MRI scan of the lumbar spine conducted in September 2013.  No abnormalities were reported of the lumbar spine and the conus and lower thoracic spinal cord showed no abnormalities.   

A June 2015 VA treatment note indicated that the Veteran experienced chronic back pain since his time in the military and that he used relaxants as needed.  No weakness or numbness or bladder dysfunction was reported.  

An August 2016 DBQ examination report showed that the Veteran was diagnosed with lumbar myofascial pain syndrome, with lumbar facet syndrome, previously considered low back strain.  In the report, the examiner noted forward flexion of the thoracolumbar spine 30 degrees or less; combined range of motion of the thoracolumbar spine not greater than 120 degrees; localized tenderness not resulting in abnormal gait or abnormal spinal contour; and painful motion upon examination.  There was no finding of radiculopathy, ankylosis, or IVDS.  No neurologic abnormalities or findings related to a thoracolumbar spine condition, such as bowel or bladder problems, were reported.  Diagnostic tests were also performed and no arthritis was documented.  Additionally, the Veteran's thoracolumbar spine condition was not found to impact his ability to work.  

In an August 2016 rating decision, during the pendency of the instant appeal, the Veteran's lumbar spine disability rating was increased to 40 percent based on forward flexion of the thoracolumbar spine 30 degrees or less.  

The Board finds that a higher evaluation exceeding 20 percent is not warranted from September 9, 2009 to August 23, 2016 because there is no indication of record that there was forward flexion of the thoracolumbar spine of forward flexion of 30 degrees or less, favorable ankylosis, or unfavorable ankylosis during that period of time.  
Similarly, the Board also finds that a higher evaluation exceeding 40 percent is not warranted as of August 24, 2016 because there is no indication of record of unfavorable ankylosis of the thoracolumbar spine or unfavorable ankylosis of the entire spine, which is necessary for ratings of 50 or 100 percent disabling.  
The Board has also considered whether the Veteran's service-connected lumbar myofascial pain syndrome, with lumbar facet syndrome has resulted in incapacitating episodes as described under Diagnostic Code 5243.  In this regard, the Veteran has not otherwise reported incapacitating episodes during the entire appeal period.  The VA examinations and clinical records do not show any evidence of incapacitating episodes due to his lumbar myofascial pain syndrome, with lumbar facet syndrome that meet the requirements set forth in Code 5243, i.e., requiring bed rest prescribed by a physician.  Therefore, a higher rating is not assignable under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.
The Board has also considered whether a separate rating for associated objective neurological abnormalities is warranted.  
In this regard, the Veteran has not alleged, and the evidence does not show, that he has radiculopathy, bladder impairment, bowel impairment, or any other neurological abnormalities as a result of his service-connected lumbar myofascial pain syndrome, with lumbar facet syndrome.  Therefore, the Board finds that the Veteran's service-connected lumbar myofascial pain syndrome, with lumbar facet syndrome, has not resulted in neurological impairment at any point pertinent to his appeal.  Thus, the Veteran's manifested symptoms, associated with his lumbar myofascial pain syndrome, with lumbar facet syndrome, are adequately contemplated at the current 40 percent rating and had been adequately contemplated at 20 percent from September 9, 2009 through August 23, 2016.  

Other Considerations

The Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).
In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under     § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  
Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  
The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected lumbar myofascial pain syndrome, with lumbar facet syndrome with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  There are no additional symptoms of his disability that are not addressed by the rating schedule.  As such, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability. 
The Board also notes that, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R.        § 4.40; Mitchell, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, to include the resulting impact on the Veteran's physical activities. 
Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, there is no additional impairment that has not been attributed to a specific rated disability. 
The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his lumbar spine disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture and, therefore, the Board need not proceed to consider the second factor, or namely, whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 
In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability rating for compensation based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record. The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the record does not reflect, and the Veteran does not allege, that he is unemployable due to his lumbar myofascial pain syndrome, with lumbar facet syndrome.  The record reflects that the Veteran was consistently employed throughout the pendency of this appeal.  While the Veteran's lumbosacral condition results in functional loss, to include difficulty with prolonged sitting and standing, see August 2016 DBQ report, and the Veteran reported during the March 2014 hearing that his job, at a call center, consists of "sitting from 6 to 8 hours of the day," the Veteran has not alleged, and the record does not otherwise show, that such disability renders him unemployable.  Therefore, a TDIU is not raised in the instant case and, as such, need not be further addressed.
In sum, Board finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 20 percent from September 9, 2009 to August 23, 2016, and a rating in excess of 40 percent thereafter.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, that doctrine is not applicable as the preponderance of evidence is against the Veteran's claim for an increased rating.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

ORDER

Entitlement to service connection for bilateral patellofemoral pain, as secondary to lumbar myofascial pain syndrome, with lumbar facet syndrome is denied.

Entitlement to a rating in excess of 20 percent for lumbar myofascial pain syndrome, with lumbar facet syndrome, previously rated as chronic low back pain, from September 9, 2009 to August 23, 2016, is denied. 

Entitlement to a rating in excess of 40 percent for lumbar myofascial pain syndrome, with lumbar facet syndrome, previously rated as chronic low back pain, as of August 24, 2016, is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


